DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
 
Response to Arguments
Arguments are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 21-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites "the adaptive distribution platform being configured to use the data to generate the order and other data associated with shipment of the amount and the type of the consumable and to exchange the data and the other data with a distribution predictor configured to predict exhaustion of the amount and the type of the consumable and to adapt a schedule of replenishment of the consumable." However Figure 1 clearly discloses that the distribution predictor is part of the adaptive distribution platform. Thus, it is unclear how a part can exchange data with a system it's a part of. The "other data" in claim 1 appears to be the "characteristics data 102" disclosed in 102. However, it is not clear from the specification that the adaptive distribution platform is what generates this data and actually the specification does not disclose where the distribution predictor gets the item characteristics data from. Also the only data received by the distribution predictor is sensor data and item characteristics data (paragraph 40). Claim 1 refers to sensor data elsewhere, but does not indicate that this is the same data used to predict exhaustion. And again the specification does not make it clear (see paragraph 40) that the distribution predictor is receiving this data from the adaptive distribution platform. Claims 2-17 and 21-23 inherit the issues via dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 21-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 refers to "the data" in multiple places, but has various types of data mentioned. Thus, there is insufficient antecedent basis. Claims should be clarified, so it is clear what data is being talked about. Claims 2-17 and 21-23 inherit the issue via dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0363866 A1 to Depew in view of U.S. Patent Application Publication No. 2019/0295150 A1 to High et al., U.S. Patent Application Publication No. 20150105880 A1 to Slupik, U.S. Patent Application Publication No. 2018/0336512 A1 to Clarke, Webb (US-20140368565 A1) and Godsey (US-20150302510 A1).
Regarding claim 1, Depew discloses a method comprising:
	determining whether a consumable is processed via a device by analyzing at an adaptive distribution platform sensor data, the adaptive distribution platform being in data communication over one or more telecommunication networks with one or more sensors coupled to the device, the one or more sensors being configured to generate a signal to be converted into the sensor data (602, figure 3 voltage 324 converted into sensor data 112, figure 1/2 plug 102 is coupled to device to collect sensor data and send it to the adaptive distribution platform 118 over network 120/122);
	accessing a first subset of sensor data associated with one or more sensors in a first subset of sensors if the consumable is processed, the first subset of sensor data representing usage of the device configured to process the consumable ([0014] Upon receipt of the data by the remote computing device, one or more algorithms may be used to process the electricity usage data to determine an appliance type (e.g., a washing machine, a dryer, a dish washer, an oven, etc.) and to estimate the user's consumption of associated products),
	determining multiple modes of operation for the device, at least one mode of operation being a function of usage of a resource (fig. 2 main wash, idle periods); 	correlating a type of the consumable associated with a mode of operation for the device (fig. 6 604);
	computing an amount consumed of the type of the consumable (fig. 6 606) by measuring electrical usage of the device over a time period during the mode of operation and the amount consumed during the time period to identify a correlated amount of the consumable (paragraphs 13-14 electricity usage data used to determine user’s consumption of products);
	updating an amount representing an inventory of the consumable responsive to the amount consumed the amount being the correlated amount of the consumable (fig. 6 606, paragraph 49 an estimated remaining quantity);
	determining data representing an amount of inventory of the type of the consumable (fig. 6 606), the adaptive distribution platform being configured to use the data to automatically generate an order associated with the amount of the inventory and the type of the consumable (fig. 6 608-614); and
	generating data, at the adaptive distribution platform, the data representing a request to replenish the inventory of the consumable using the correlated amount of the consumable consumed over the time period of electrical usage (fig. 6 614).

Depew fails to disclose
1) identifying data representing a modified consumption rate for the type of the consumable, the modified consumption rate including at least one component associated with a rate of decay of the consumable over the time period, the modified consumption rate also being generated by analyzing other data indicating the rate pf decay, the amount consumed, and the electrical usage of the device to determine replenishment of the consumable and the updated inventory based on the modified consumption rate
2) each of multiple modes of operation wherein device is configured to consume a plurality of consumables.
3) the accessing of sensor data including access of a second subset of sensor data associated with a second subset of sensors
4) the updating of inventory based on first and second subsets of sensor data
5) the adaptive distribution platform being configured to use the data to generate the order and other data associated with shipment of the amount and the type of the consumable and to exchange the data and the other data with a distribution predictor configured to predict exhaustion of the amount and the type of the consumable and to adapt a schedule of replenishment of the consumable.

While Depew discloses identifying consumption based on an amount consumed and electrical usage of the device (paragraph 14), Depew does not consider a consumption rate
However High discloses identifying data representing a modified consumption rate for the type of the consumable (paragraph 34), the modified consumption rate based on previous consumption (paragraph 34) and the updated inventory determined based on the modified consumption rate such that replenishment can be undertaken (paragraph 34). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Depew such that the rate of consumption can be determined based on previous consumption as determined by other data such as the amount consumed and electrical (taught by Depew) used to manage inventory. The motivation for the combination is to track products in need of replenishment (paragraph 57).

Depew as modified still fails to disclose
1) the modified consumption rate also considering a rate of decay
2) each of multiple modes of operation wherein device is configured to consume a plurality of consumables.
3) the accessing of sensor data including access of a second subset of sensor data associated with a second subset of sensors
4) the updating of inventory based on first and second subsets of sensor data
5) the adaptive distribution platform being configured to use the data to generate the order and other data associated with shipment of the amount and the type of the consumable and to exchange the data and the other data with a distribution predictor configured to predict exhaustion of the amount and the type of the consumable and to adapt a schedule of replenishment of the consumable.
However Slupik discloses appliances with multiple modes (fig. 5 memorized states of at least one processing event) wherein each mode consumes a plurality of consumables (501). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Depew as modified by considering multiple modes of devices. The motivation for the combination is to improve user experience (paragraph 22).

Depew as modified still fails to disclose
1) the modified consumption rate also considering a rate of decay
3) the accessing of sensor data including access of a second subset of sensor data associated with a second subset of sensors
4) the updating of inventory based on first and second subsets of sensor data
5) the adaptive distribution platform being configured to use the data to generate the order and other data associated with shipment of the amount and the type of the consumable and to exchange the data and the other data with a distribution predictor configured to predict exhaustion of the amount and the type of the consumable and to adapt a schedule of replenishment of the consumable.

However Clarke discloses accessing subsets of sensor data from first and second sensors and using that information to determine an inventory level (abstract plurality of sensors used to detect inventory see paragraph 40). It would have bene obvious to one of ordinary skill in the art to combine this teaching with those of Depew as modified by using plural sensors and associated data to measure inventory. The motivation for the combination is to better serve users/customers (paragraph 3).

Depew as modified still fails to disclose
1) the modified consumption rate also considering a rate of decay

However Webb discloses consumption rate that accounts for rate of decay (paragraph 27 page 5 claims 1-3). It would have been obvious to one of ordinary skill in the art to combine this teaching with Depew as modified by adjusting consumption based on loss to evaporation. The motivation for the combination is more efficient use of storage spaces (paragraph 10).

Depew as modified still fails to disclose
5) the adaptive distribution platform being configured to use the data to generate the order and other data associated with shipment of the amount and the type of the consumable and to exchange the data and the other data with a distribution predictor configured to predict exhaustion of the amount and the type of the consumable and to adapt a schedule of replenishment of the consumable.


However Godsey disclose the adaptive distribution platform being configured to use the data to generate the order ([0020] Order parameters (e.g., quantity, delivery time, delivery method, delivery destination, merchant, product, and so on) for a purchased of the item may be determined based on an analysis of the user data and inventory level.) and other data associated with shipment of the amount and the type of the consumable (paragraph 20 the order parameters may be determined to satisfy other objectives, for example, the delivery time may be determined to avoid depletion of a supply of the item, the delivery location may be determined to be convenient for the user)  and to exchange the data and the other data with a distribution predictor configured to predict exhaustion of the amount and the type of the consumable and to adapt a schedule of replenishment of the consumable ([0020] Order parameters (e.g., quantity, delivery time, delivery method, delivery destination, merchant, product, and so on) for a purchased of the item may be determined based on an analysis of the user data and inventory level. In further example embodiments, user data of a plurality of other users may be used to determine the order parameters. The analysis may determine order parameters predictive of the user's future usage of the item. The order parameters may be determined to satisfy other objectives, for example, the delivery time may be determined to avoid depletion of a supply of the item, the delivery location may be determined to be convenient for the user, the merchant and product may be determined to minimize average cost of the item, and so forth. In some embodiments, local purchase behavior is used to adjust the recurring order or subscription schedule, such as where orders for an item spike and the system will order the item ahead of schedule to avoid any discontinuity for the user. In this scenario, the system uses knowledge of the user's ordering demand and cadence to anticipate supply inconsistencies or disruptions.). It would have been obvious to one ordinary skill in the art to combine this teaching with those of Depew as modified by using a distribution predictor. The motivation for the combination is to anticipate and counter supply inconsistencies or disruptions (paragraph 20).

Claims 2 and 3 are rejected based on the above combination. Incorporating Webb addresses consumable inventory tracking based on a degradation rate that is a rate of evaporation.

Claim 4 is rejected for the same reason as claim 2 and see High [11] disclosing perishable items.

Regarding claim 5, Depew discloses wherein determining the at least one mode of operation being a function of the usage of the resource comprises: determining the usage of one or more of electric power, water, and natural gas associated with processing the consumable (fig. 2 electricity usage data).

Regarding claim 6, Depew fails to disclose and High does disclose wherein accessing the first subset of sensor data comprises: accessing the first subset of the sensor data from one or more of a vibration sensor, a temperature sensor, a position sensor, a level sensor and a power sensors to facilitate the electric usage (paragraph 34 temperature, paragraph 23 weight i.e. level sensor). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Depew such that various sensors can be used to track inventory. The motivation for the combination is to track products in need of replenishment (paragraph 57).

Regarding claim 7, Depew discloses determining the consumable is not processed via the device (fig. 2 electricity pattern does not match signatures).

Regarding claim 8, Depew discloses determining an amount of the consumable based on usage (fig. 6 606).

Regarding claim 9, Depew fails to disclose and High does disclose determining the usage comprises: accessing a second subset of sensor data including audio data, image data, or other data indicating usage of the consumable (paragraph 34 temperature, paragraph 23 weight i.e. level sensor reading on “other data”). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Depew such that various sensors can be used to track inventory. The motivation for the combination is to track products in need of replenishment (paragraph 57).

Regarding claim 10, Depew discloses wherein correlating the type of the consumable associated with the mode of operation further comprises: correlating an amount of the consumable associated with the mode of operation ([0014] Upon receipt of the data by the remote computing device, one or more algorithms may be used to process the electricity usage data to determine an appliance type (e.g., a washing machine, a dryer, a dish washer, an oven, etc.) and to estimate the user's consumption of associated products).

Regarding claim 11, Depew discloses detecting activation of the device (fig. 6 602).

Regarding claim 12, Depew discloses identifying a device based on the detected activation (fig. 6 604).

Regarding claim 13, Depew discloses identifying a pattern of values sensor data per unit time, matching the pattern of the values of the sensor per unit time matches data representing a usage signature associated with the device ([0023] In the embodiment illustrated in FIG. 1, the one or more computing devices 118 include an analysis module 124, a customer module 126, and a re-order module 128. As described further below with respect to FIG. 2, the analysis module 124 may be configured to determine an appliance type of the appliance 104 based on a comparison of the electricity usage data 112 received from the re-ordering device 102 to a plurality of signatures stored in an electrical signature database 130.); and determining one or more units of the consumable associated with the usage signature ([0014] Upon receipt of the data by the remote computing device, one or more algorithms may be used to process the electricity usage data to determine an appliance type (e.g., a washing machine, a dryer, a dish washer, an oven, etc.) and to estimate the user's consumption of associated products.).

Regarding claim 14, Depew discloses wherein the usage signature is associated with a rate of consumption for the consumable (paragraph 14 electricity usage data indicative of a single use of the washing machine may represent an estimated consumption of an amount of laundry detergent that is associated with one load of laundry).

Regarding claim 15, Depew discloses wherein determining the data representing the amount of inventory comprises: determining one or more units of the consumable associated with a pattern of the values of sensor data per unit time (paragraph 23); reducing the amount of the inventory of the consumable by the one or more units of the consumable to form an adjusted amount of inventory (fig. 6 606); and comparing the adjusted amount of inventory to determine whether a threshold value of inventory is detectable (fig. 6 610).

Regarding claim 16, Depew fails to disclose and High discloses detecting the adjusted amount of inventory complies with the threshold value of the inventory (paragraph 34), at least a portion of the threshold value being a function of purchasing patterns and consumption rates (paragraph 34); generating an electronic message including data representing a request to replenish the inventory (paragraph 34 Further, the central product tracking system 102 is configured to identify when a product is expected to be fully consumed and/or has been fully consumed, and initiate a purchase of a replacement product.); and transmitting the electronic message via a network to a computing system implementing an adaptive distribution platform (fig. 4 408, [39]-[41]). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Depew such that appropriate thresholds can be used to manage inventory. The motivation for the combination is to track products in need of replenishment (paragraph 57).


Regarding claim 17, Depew discloses reordering automatically the consumable to replenish the amount of the inventory (fig. 6 614).

Regarding claim 21, Depew as modified above fails to disclose and Clarke further discloses:
Receiving data representing the electrical usage from a power sensor (paragraph 21 power); 
Receiving data representing audio data from an audio sensor (paragraph 30); and
Updating the amount representing the inventory of the consumable based on data from the power sensor and the audio sensor (paragraph 40 inventory level determined based on sensor data, see also paragraph 26 relating combination of sound and power to consumption). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Depew as modified by using plural sensors and associated data to measure inventory. The motivation for the combination is to better serve users/customers (paragraph 3).

Regarding claim 23, Depew as modified fails to disclose and Clarke further discloses:
	Receiving data representing the electrical usage form a power sensor and data representing audio data from an audio sensor (paragraph 21, 26, 30),
	Wherein the power sensor and the audio sensor are associated with a housing of a sensor device (paragraph 19 encapsulated)
It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Depew as modified by using plural encapsulated sensors and associated data to measure inventory. The motivation for the combination is to better serve users/customers (paragraph 3).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Depew in view of High, Slupik, Clarke, Webb and Godsey as applied to claim 21 above, and further in view of U.S. Patent Application Publication No. 2006/0025938 A1 to Cottrell.
Regarding claim 22, Depew as modified fails to disclose and Cottrell discloses correlating an audio pattern against the audio data (paragraph 19 acoustic signature indicative that a replacement is needed) and ordering automatically a part to replace a defective part of the device (paragraph 25 generating a notification leading to part being replaced). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Depew as modified by using audio data to indicate device failures. The motivation for the combination is reduced system problems (paragraph 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687